         Case 4:20-cv-05009-SAB    ECF No. 67   filed 04/12/21   PageID.781 Page 1 of 2



 1
                                                                           FILED IN THE

 2
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



 3                                                                Apr 12, 2021
 4                                                                    SEAN F. MCAVOY, CLERK



 5
 6                           UNITED STATES DISTRICT COURT
 7                         EASTERN DISTRICT OF WASHINGTON
 8
 9 LONNIE WHITE, an individual; JEANA
10 HILL, an individual,                             No. 4:20-CV-05009-SAB
11                  Plaintiffs,
12                  v.                              ORDER GRANTING
13 WALLA WALLA COUNTY, a political                  PLAINTIFFS’ MOTION AND
14 subdivision of the State of Washington;          DENYING DEFENDANTS’
15 TOM BEYER, an individual employed by             MOTION
16 Walla Walla County,
17                  Defendants.
18
19           Before the Court are Plaintiffs’ Motion for Protective Order, ECF No. 43,
20 and Defendants’ Motion to Compel, ECF No. 51.1 The Court held a hearing on the
21 motions by videoconference on April 12, 2021. Plaintiffs were represented by
22 Samantha Lynn, who appeared by video. Defendants were represented Luke
23 O’Bannan, who appeared by video.
24           The Court grants Plaintiffs’ motion and denies Defendants’ motion. To
25 prevail on its claims, Defendant Walla Walla County needs to show that the
26 Ordinance was sufficiently justified at the time it was passed, not at the time that it
27
28   1
         The corrected version of the Motion to Compel is located at ECF No. 52.
     ORDER GRANTING PLAINTIFFS’ MOTION AND DENYING
     DEFENDANTS’ MOTION # 1
      Case 4:20-cv-05009-SAB    ECF No. 67    filed 04/12/21   PageID.782 Page 2 of 2



 1 was violated. Thus, Defendants’ requested discovery is neither relevant to the
 2 parties’ claims and defenses nor proportional to the needs of the case. See Fed. R.
 3 Civ. P. 26(b)(1).
 4        Accordingly, IT IS HEREBY ORDERED:
 5        1.    Plaintiffs’ Motion for Protective Order, ECF No. 43, is GRANTED.
 6        2.    Defendants’ Motion to Compel, ECF No. 51, is DENIED.
 7        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 8 this Order and to provide copies to counsel.
 9        DATED this 12th day of April 2021.
10
11
12
13
14
                                             Stanley A. Bastian
15
                                         United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING PLAINTIFFS’ MOTION AND DENYING
     DEFENDANTS’ MOTION # 2
